Citation Nr: 0636369	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-21 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and P.T.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1941 to May 1946, 
from January 1948 to April 1948, and from September 1950 to 
January 1954.  He died in May 2002.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a decision of June 2003 by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, regional office (RO).  
The case is now under the jurisdiction of the St. Petersburg, 
Florida, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his lifetime, the veteran established service 
connection for dementia due to head trauma.  The disorder was 
rated as 30 percent disabling from January 12, 1954, and as 
100 percent disabling effective from December 11, 1998.  His 
death in May 2002 occurred when his mobility scooter was 
struck by a car in an intersection.  During the 
videoconference hearing held before the undersigned Veterans 
Law Judge in November 2006, the appellant testified that it 
was her belief that the veteran's dementia caused him to 
operate his scooter in an unsafe manner and this contributed 
to his death.

The Board finds that additional relevant evidence must be 
obtained before the issue may be adjudicated.  First, the 
appellant testified that she retained an attorney after the 
veteran's death for the purpose of pursing legal action 
against the driver of the vehicle which was involved in the 
accident.  The appellant stated that an investigation was 
performed by a hired investigator, and the attorney had a 
copy of the investigation report.  The Board finds that the 
investigation report should be obtained as it may contain 
information regarding whether the veteran's service-connected 
dementia somehow contributed to the occurrence of the 
accident.

The Board also notes that the severity of the veteran's 
dementia at the time of his death is highly relevant to the 
determination of whether his service-connected dementia 
caused him to act in a manner which contributed to his death.  
Therefore, all medical treatment records during the six month 
period preceding his death should be obtained.  The most 
recent evidence which is of record is a private treatment 
record dated in October 2001 which reflects that the veteran 
stated that he did not think he had any intellectual 
impairment although his wife stated that she had noticed a 
little bit.  During the hearing held in November 2006, the 
appellant testified of a much greater degree of mental 
impairment immediately preceding the veteran's death.  She 
stated that his condition became progressively wore, and his 
physician thought that he might have fluid on the brain.  The 
Board concludes that the records from that period should be 
obtained.

In addition, the Board notes that the appellant testified 
that the veteran's license to drive a motor vehicle had been 
revoked as a result of his dementia.  She specified that the 
revocation of his license was based on testing conducted by 
the VA in 2000 or 2001.  Any documentation pertaining to that 
determination should be obtained, as it would be highly 
relevant to the veteran's ability to exercise a safe level of 
care when operating his mobility scooter.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtained the veteran's 
private medical treatment records from the 
six month period preceding his death.  The 
records from the veteran's final 
hospitalization following his accident 
should also be obtained.  If no additional 
records exist, that fact should be 
documented.

2.  The RO should also obtain any VA 
medical treatment records from the two 
year period preceding his death, to 
include any records pertaining to tests 
conducted by the VA to assess the 
veteran's ability to drive.    

3.  The RO should attempt to obtain a 
complete copy of any investigation report 
performed on behalf of the appellant's 
attorney in connection with a possible 
legal action against the driver who was 
involved in the accident which caused the 
veteran's death.

4.  The RO should request that the 
appellant submit documentation pertaining 
to the suspension of the veteran's 
driver's license.  If the appellant does 
not have any such documentation, then the 
RO should contact the state department of 
motor vehicles and request any information 
regarding the status of the veteran's 
driver's license at the time of his death.

5.  Thereafter, the Ro should against 
review the evidence which is obtained and 
make a determination as to whether the 
benefits sought on appeal may be granted.  
If the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


